DETAILED ACTION

This Non-Office Action is in response to Applicant's amendments arguments filed February 2, 2021.  Applicant has amended claims 1, 29 and 30 and canceled claim 26.  Currently, claims 1-25, 27-30 are pending.   The present application is being examiner under the pre-AIA  first to invent provisions.  

Response to Amendments

The 35 U.S.C. 103 of claims 1-25, 27-30 are withdrawn in light of applicant’s amendments to claims 1, 29-30.  Applicant’s amendments necessitated the new grounds for rejection in this office action.  

Response to Arguments

Applicant’s arguments submitted on 2/2/21 have been considered and are persuasive.  The previous 103 rejections are withdrawn; however, the claims are still rejected under 103 in light of the newly cited Chourey reference.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11-3, 15-23, 25, 27-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hammad et al. (US 2012/0271691 A1) (hereinafter Hammad) in view of Lasa et al. (US 2008/0306830 A1) (hereinafter Lasa) in view of Chourey et al. (US 8,326,964 B1) (hereinafter Chourey).

Claim 1, 29-30:
Hammad, as shown, discloses the following limitations of claims 1, 29-30:
A method  (and corresponding system and computer readable medium – Figs 4-7, showing computing components) comprising using at least one hardware processor to: periodically, collect activity data representing activity of an anonymous visitor at a website comprising one or more webpages, wherein the activity data comprises an Internet Protocol (IP) address or domain of the anonymous visitor, wherein the activity comprises a plurality of events, and wherein the plurality of events comprises one or more visits to the one or more webpages (see para [0085], "In FIG. 1, the user tracker (113) obtains and generates context information about the user (101) at the point of interaction (107), including user data (125) that characterizes and/or identifies the user (101). The profile selector (129) selects a user specific profile (131) from the set of transaction profiles (127) generated by the profile generator (121), based on matching the characteristics of the transaction profiles (127) and the characteristics of the user data (125). For example, the user data (125) indicates a set of characteristics of the user (101); and the profile selector (129) selects the user specific profile (131) for a particular user or group of users that best matches the set of characteristics specified by the user data (125)." and see para [0088], "the user data (125) includes an identifier of the user (101), such as a global unique identifier (GUID), a personal account number (PAN) (e.g., credit card number, debit card number, or other card account number), or other identifiers that uniquely and persistently identify the user (101) within a set of identifiers of the same type. Alternatively, the user data (125) may include other identifiers, such as an Internet Protocol (IP) address of the user (101), a name or user name of the user (101), or a browser cookie ID, which identify the user (101) in a local, temporary, transient and/or anonymous manner. Some of these identifiers of the user (101) may be provided by publishers, advertisers, ad networks, search engines, merchants, or the user tracker (113). In one embodiment, such identifiers are correlated to the user (101) based on the overlapping or proximity of the time 
map the IP address or domain of the anonymous visitor to a company identifier of a known company using a lookup, wherein the known company is represented by data stored across a plurality of data sources and connected, at least in part, by the company identifier, and wherein the data, representing the known company, comprises contact information (see para [0089], "the identification reference table is used to identify the account information (142) (e.g., account number (302)) based on characteristics of the user (101) captured in the user data (125), such as browser cookie ID, IP addresses, and/or timestamps on the usage of the IP addresses. In one embodiment, the identification reference table is maintained by the operator of the transaction handler (103). Alternatively, the identification reference table is maintained by an entity other than the operator of the transaction handler (103)."), and
calculate a prediction score for the known company, based on the plurality of events represented in the activity data, by, at least in part, for each visited webpage (see para [0044], "the correlation results are used in predictive models to predict transactions and/or spending patterns based on activities or events, to predict activities or events based on transactions or spending patterns, to provide alerts or reports, etc." and see para [0071], [0474]), 
Hammad, however, does not specifically disclose calculating a Q-score based on a number of visits to that webpage.  In analogous art, Lasa discloses the following limitations:
calculating a Q-score based on a number of visits to that webpage (see para [0068], "the system uses a subset of scores for visitors, which may be referred to as a user category score, and weighting to assign a QS from 1 to 10 by averaging category scores over a number of visitor sessions"), and
aggregating each calculated Q-score into the prediction score (see para [0012], "a comparison of the behavior of visitors, using session quality scores of visitors in other websites and an evaluated website may be used to compare how well an evaluated website is doing in meeting its objectives compared to other websites. In one example, a one-to-one comparison may be provided by comparing aggregate visitor quality scores of an evaluated website to aggregate visitor quality scores of a specified website. Alternatively, visitor quality scores may be compared based on actual specific visitors in common with both websites. The former comparison includes the quality of visitors accessing the website and the ability of the website to close a sale, which might include price, reviews, information made available, ease of making a purchase, and other design elements...A system may also be correlated with driving sales to "brick and mortar" stores, if adjustments are made for seasonal variations and statistical methods are used for accounting for randomness and other factors. For example, a website may be edited to drive sales to one local store rather than others within the same geographical area for a significant period, in order to determine the effect of online advertising in getting online visitors to make purchases in local, "brick and mortar" stores. Adjustments to the website may be made in an iterative process to improve the quality of the website design, which may be objectively 
It would have been obvious to one or ordinary skill in the art to include the teachings of Lasa with Hammad because utilizing a Q score enables more effective analysis of the customers that can be used to drive traffic (see Lasa, para [0002]-[0008]).    
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for rating quality of online visitors as taught by Lasa in the system to provide offer communications to users via social networking sites of Hammad, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Hammad and Lasa, however, do not specifically disclose detecing a spike in the prediction score.  In analogous art, Chourey discloses the following limitations:
for each of a plurality of anonymous visitors
calculate a prediction score for the known company, based on the plurality of events represented in the activity data for all of the plurality of anonymous visitors that have been mapped to the company identifier of the known company (col 7, line 5-40, "Demandbase.RTM. is a third party service that can provide information about a business based on an IP address. Another such product is Geo Location from MaxMind.RTM., which provides geographic location information based on the IP address of the visitor 158. The information acquired from an IP mapping service may be imported into the user profile of the visitor 158. In the case where visitor 158 is new or anonymous and the user profile is empty, the information from the IP mapping may be used to initially populate a user profile with information. Using services such as these also relieves the visitor 158 of the need to provide this information themselves, which may in turn ease the process of creating a qualified sales lead. In addition to individual user profile, accounts may also be established for businesses. A business account may be established explicitly by the business by registering as such with the website 150. Alternatively, if a visitor 158 provides information indentifying the business of the visitor 158, a separate business account may be created. In some embodiments, IP mapping as described above may be used to identify a business and to identify individual visitors associated with that business. For example, a new visitor 158 may access the website 150, and the website 150 may recognize the IP address of the visitor 158 as belonging to, for example, Limelight Networks. In this case, a business account for Limelight Networks may be created and populated with information about the business through methods similar to 
after calculating the sales prediction score for one or more prior periods, automatically detect a spike in the prediction score that was calculated for the known company, in a subsequent period, relative to one or more prior prediction scores calculated for the known company in the one or more prior periods (col 8, line 13-62, "As the lead score of the visitor 158 crosses a threshold value, the website 150 may present the visitor 158 with more interactive content that may be calculated to increase the assumed interests of the visitor 158 in the offerings of the website 150, or to solicit additional information from the visitor 158. The lead score of the visitor 158 may cross the threshold value in both the positive and negative direction. Crossing a threshold in the positive direction may indicate that the visitor 158 is expressing increased interest in the website 150, while crossing a threshold in the negative direction may indicate that the visitor 158 is losing interest in the website 150....a score may be associated with each detectable action taken by a visitor 158 while interacting with the website 150. For example, a value of "25" may be added to the lead score of a visitor 158 every time the visitor 158 downloads a document from the website 150. In this case, the action of 
in response to detecting the spike in the prediction score for the known company in the subsequent period, identify the known company and provide access to at least a portion of the data, representing the known company, including the contact information, to at least one recipient (col 8, line 13-43, "a threshold score may be determined, which when crossed, may designate the visitor 158 as a qualified lead, i.e., a lead that is ready for more aggressive and/or direct contact with a sales department associated with the website 150. When the lead score of the visitor 158 indicates a qualified lead, the WCMS 100 may be programmed to alert the sales department, to present purchasing opportunities to the visitor 158, or to take any other action that may be calculated to follow up the expressed interest of the visitor 158 with a sales opportunity" and col 16, line 7-17, "the lead score, profile information, and interests can be used to tailor the experience of a 
It would have been obvious to one or ordinary skill in the art to include the teachings of Hammad and Lasa with Chourey because providing scores for anonymous visitors and detecting spikes can improve the conversions for the visitor data for a website in a campaign (see Chourey, col 1, line 24-46).
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for recording and analyzing a visitor's interactions with a website as taught by Chourey in the Hammad and Lasa combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2-4:
Hammad does not explicitly disclose the Q-score for each visited webpage is based on the number of visits to that webpage and a weight associated with that webpage.  In analogous art, Lasa discloses the following limitations:
wherein the Q-score for each visited webpage is based on the number of visits to that webpage and a weight associated with that webpage (see para [0067]-[0068], "As the user initiates other sessions by visiting the site again or any other site running the system, then each session score is used to modify the visitor's QS.. and weighting to assign a QS from 1 to 10 by averaging category scores over a number of visitor sessions"  )
wherein, for each visited webpage, calculating a Q-score based on a number of visits to that webpage and a weight associated with that webpage comprises increasing the weight associated with webpages that have been visited within a certain time period preceding the calculation of the Q-score (see para [0096], "data mining may reduce or increase the weight assigned to sessions that have substantially different attributes, such as page category, industry code and/or assigned goals, than for sessions having similar attributes in these or other areas. Data mining or neural network techniques or both may be applied to determine whether some Session Profile fields, such as the various page max time, page min time and/or page avg time, and/or achieving intermediate goals are correlated more closely with a website achieving its ultimate goal during a session or during multiple sessions by a visitor than other Session Profile fields and/or intermediate goal achievements. Those Session Profile fields and/or intermediate goals that are 
wherein the weights associated with each visited webpage represent a relationship between the visited webpage and a product marketed through the website, such that the prediction score represents a likelihood that the known company will purchase the product (see para [0038]-[0040], where good behavior such as purchasing a product can be considered a good visit/behavior and thus weighted appropriately)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for rating quality of online visitors as taught by Lasa in the system to provide offer communications to users via social networking sites of Hammad, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 5-8, 11-13, 15-16:
	Further, Hammad discloses the following limitations:
wherein the plurality of events comprise one or more searches performed on the website (see para [0043], " provides information to facilitate the correlation of, transactions with online activities of the customers, such as searching, web browsing, social networking and consuming advertisements"), 
wherein the plurality of events comprise watching one or more videos (see para [0531], "an advertisement is a marketing interaction which may include an announcement and/or an offer of a benefit, such as a discount, incentive, reward, coupon, gift, cash back, or opportunity (e.g., special ticket/admission). An advertisement may include an offer of a product or service, an announcement of a product or service, or a presentation of a brand of products or services, or a notice of events, facts, opinions, etc. The advertisements can be presented in text, graphics, audio, video, or animation, and as printed matter, web content, interactive media, etc.")
wherein the plurality of events comprise one or more interactions with an email offer (see para [0145], showing email coupons as part of the transaction records and see para [0349], "messages containing the offers (186) are provided to targeted users (101) via social media, such as a social networking site (403), and/or other media types. For example, offers may be communicated to users (101) via email, text message to mobile phones, advertisements on third party websites, the website of the merchant, the portal (143), etc. "),
wherein the one or more interactions comprise one or more of opening an email offer and responding to an email offer (see para [0349]-[0350], where purchases 
Hammad, however, does not specifically disclose a Q-score for each of the one or more searches.  In analogous art, Lasa discloses the following limitations:
wherein calculating the prediction score further comprises calculating a Q-score for each of the one or more searches (see para [0026], " may be scored for the click quality of visitors to monitored websites by parsing the information received from the advertiser, which may be stored in a data warehouse, for example, and relating the advertiser to the click quality of visitors driven by the advertiser to one or more websites monitored by the system. For example, a visitor from one advertiser, such as a search engine" and see para [0052]-[0053], [0091])
wherein the plurality of events comprise one or more click events (see para [0010], "the system is capable of rating the click quality of visitors to many websites monitored by the system"), and wherein calculating the prediction score further comprises calculating a Q-score for each of the one or more click events (see para [0024], "a click quality score may be determined for each identified visitor to one or more websites, each session, each advertiser or aggregates thereof.")
wherein at least one of the one or more click events comprises selecting an online advertisement (see para [0010], "rating the quality of online visitors to a website is that a controller of the website may be able to determine not only the amount of traffic driven to the website by a source, such as a main search engine or an advertisement" and see para [0024], "a scoring system, any visitor referred by an 
wherein the plurality of events comprise filling out one or more online forms, and wherein calculating the prediction score further comprises calculating a Q-score for each of the one or more online forms (see para [0035], showing good behavior as completing a contact form and see para [0043]-[0052], showing session score for good path such as contact form)
wherein the plurality of events comprise one or more price requests, and wherein calculating the prediction score further comprises calculating a Q-score for each of the one or more price requests (see para [0012], "visitor quality scores may be compared based on actual specific visitors in common with both websites. The former comparison includes the quality of visitors accessing the website and the ability of the website to close a sale, which might include price")
wherein the plurality of events comprise one or more subscriptions to a web feed, and wherein calculating the prediction score further comprises calculating a Q-score for each of the one or more subscriptions to a web feed (see para [0035]-[0036], showing subscription to information service and social media platform interactions as part of the good behavior pattern that is part of the quality score)
wherein calculating the prediction score further comprises calculating a Q-score for each of the watched one or more videos 
wherein calculating the prediction score further comprises calculating a Q-score for each of the one or more interactions with an email offer (see para [0010], [0024], showing q score for advertisements where it is obvious to one of ordinary skill in the art that the advertisements can be videos based on para [0145], [0349] of Hammad)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for rating quality of online visitors as taught by Lasa in the system to provide offer communications to users via social networking sites of Hammad, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 17-18:
	Further, Hammad discloses the following limitations:
wherein calculating a prediction score for the known company based on the plurality of events represented in the activity data comprises weighting each of the plurality of events according to a predictive model (see para [0064], "the transaction profiles (127) include the values for a set of parameters. Computing the values of the parameters may involve counting transactions that meet one or more criteria, and/or building a statistically-based model in which one or more calculated values or transformed values are put into a statistical algorithm that 
wherein the predictive model defines weightings for one or more of the plurality of events based on a likelihood of the one or more events to precede a purchase ( see para [0071], " the transaction records (301) are analyzed in frequency domain to identify periodic features in spending events. The periodic features in the past transaction records (301) can be used to predict the probability of a time window in which a similar transaction will occur." )

	Claims 19-23:
Hammad and Lasa do not specifically disclose wherein the spike represents an increase in the prediction score for the known company, relative to one or more prior prediction scores for the known company, that exceeds a threshold.  In analogous art, Chourey discloses the following limitations:
wherein the spike represents an increase in the prediction score for the known company, relative to one or more prior prediction scores for the known company, that exceeds a threshold (col 8, line 13-43, "certain threshold values may be established to act as triggers. As the lead score of the visitor 158 crosses a threshold value, the website 150 may present the visitor 158 with more interactive content that may be calculated to increase the assumed interests of the visitor 158 in the offerings of the website 150, or to solicit additional information from the visitor 158. The lead score of the visitor 158 may cross the threshold value in both the positive and negative direction. Crossing a threshold in the positive direction 
based on the spike in the prediction score for the known company in the period, personalizing a website experience for the known company (col 1, line 5-67, "The interests, lead score, and progressive profiles may be used to tailor the content and organization of the website according to the needs of the visitor, to suggest content and business solutions to the visitor, and to determine if/when a visitor is qualified as a lead, and thus ready for contact from a sales team." where tailoring is equivalent to personalizing and is based on the score which changes as spikes happen)
based on the spike in the prediction score for the known company in the period, sending a targeted message to the known company (col 17, line 22-44, "It may also include content that is personally targeted to the particular visitor 158, or to visitors associated with a business account, by a marketer or salesperson associated with the operator of the website 150. The resource portfolio may also include content that is suggested based on the interests of the visitor 158. For example an interest in "Corporate Branding and Marketing" may automatically produce content and/or links to content in the resource portfolio that is tagged with the "Corporate Branding and Marketing" interest. The name "resource portfolio" is merely descriptive of this feature's functionality, and it will be understood that any name can be displayed for the visitor 158 based on the desired aesthetics or look and feel of the website 150.")
wherein identifying the known company and providing access to at least a portion of the data, representing the known company, comprises generating an alert to the at least one recipient (col 8, line 13-42, "When the lead score of the visitor 158 indicates a qualified lead, the WCMS 100 may be programmed to alert the sales department, to present purchasing opportunities to the visitor 158, or to take any other action that may be calculated to follow up the expressed interest of the visitor 158 with a sales opportunity.")
wherein the at least one recipient comprises one or both of a customer relationship management system and a marketing automation system (col 5, line 18-29, "Visitors 158 interact with a website 150 monitored by the lead management system 120. A marketing automation system 212 may drive prospects to the website 150. Although a marketing automation system 212 is shown separately, the marketing automation system 212 could be integrated with the lead management system 120 in other embodiments. The lead management system 120 choreographs the website's interactions with the visitor 158 to lead to a sale or deepen the relationship with the visitor 158.")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for recording and analyzing a visitor's interactions with a website as taught by Chourey in the Hammad and Lasa combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely 

	Claims 26-28:
	Further, Hammad discloses the following limitations:
wherein the prediction score for the known company is calculated based on a plurality of events represented in activity data from a plurality of anonymous visitors whose IP addresses or domains mapped to the company identifier of the known company (see para [0089], "the identification reference table is used to identify the account information (142) (e.g., account number (302)) based on characteristics of the user (101) captured in the user data (125), such as browser cookie ID, IP addresses, and/or timestamps on the usage of the IP addresses. In one embodiment, the identification reference table is maintained by the operator of the transaction handler (103). Alternatively, the identification reference table is maintained by an entity other than the operator of the transaction handler (103)." and see para [0095]-[0098])
wherein the prediction score represents one or both of a relative degree of interest in a product or a relative intent to purchase the product (see para [0044], "the correlation results are used in predictive models to predict transactions and/or spending patterns based on activities or events, to predict activities or events based on transactions or spending patterns, to provide alerts or reports, etc.")
storing the activity data within the data, representing the known company, without aggregating the plurality of events (see para [0078], "the queries 


Claim 9  is rejected under 35 U.S.C. 103(a) as being unpatentable over Hammad, Lasa and Chourey, as applied above, and further in view of Stewart et al. (US 2008/0104034 A1) (hereinafter Stewart).

Claim 9:
Hammad, Lasa and Chourey do not specifically disclose wherein the plurality of events comprise one or more online chats, and wherein calculating the prediction score further comprises calculating a Q-score for each of the one or more online chats.  In analogous, Stewart discloses the following limitations:
wherein the plurality of events comprise one or more online chats, and wherein calculating the prediction score further comprises calculating a Q-score for each of the one or more online chats (see para [0059]-[0060], "A total quality score for the identified content can be achieved by calculating the total additive score of the first, second, third, fourth and fifth quality scores. Alternatively, the first, second, third, fourth and fifth quality scores can be weighted to determine a weighted total quality score. Alternatively, the total quality score can be the fifth quality score.  In an implementation, the identified content and calculated content quality score can be pushed, using a push engine 330, to one or more end user terminals for 
It would have been obvious to one or ordinary skill in the art to include the teachings of Hammad, Lasa and Chourey with Stewart because providing a score for online chats provides another resource for determining the quality of content posted on the internet that is dynamic (see Stewart, para [0003]-[0005]).    
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for facilitating a predictive advertising campaign as taught by Stewart in the Hammad, Lasa and Chourey combination, since the claimed invention is merely a combination of old elements, and in the combination each element .

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hammad, Lasa and Chourey, as applied above, and further in view of Meyssami et al. (US 2009/0132345 A1) (hereinafter Meyssami)

Claim 10:
Hammad, Lasa and Chourey do not specifically disclose collecting additional activity data representing attendance of the known company at one or more trade shows or seminars, and wherein calculating the prediction score further comprises calculating a Q-score for each attendance of the known company at the one or more trade shows or seminars.  In analogous, Meyssami discloses the following limitations:
collecting additional activity data representing attendance of the known company at one or more trade shows or seminars, and wherein calculating the prediction score further comprises calculating a Q-score for each attendance of the known company at the one or more trade shows or seminars (see para [0079], "The system evaluates information in the user profile of each member of the relevant population, for instance, each attendee in a trade show environment, along with certain behaviors of each such member, against that set of criteria which in turn is used to determine a qualitative score for such member as a lead for the user. In a particularly preferred embodiment, the user may be an exhibitor at a trade show, 
It would have been obvious to one or ordinary skill in the art to include the teachings of Hammad, Lasa and Chourey with Meyssami because scoring attendees of tradeshows can be used in business development for businesses and their relationships (see Meyssami, para [0005]-[0009]).      
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for determining relevant matches based on attributes as taught by Meyssami in the Hammad, Lasa and Chourey combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hammad, Lasa and Chourey, as applied above, and further in view of McCahon et al. (US 2012/0209644 A1) (hereinafter McMahon)

Claim 14:
Hammad, Lasa and Chourey do not specifically disclose downloading of an electronic document. 
wherein the plurality of events comprise one or more downloads of an electronic document, and wherein calculating the prediction score further comprises calculating a Q-score for each of the one or more downloads of an electronic document (see para [0018], "The information that can be supplied by users includes, but is not limited to: (i) a particular category of the business, (ii) financial information that includes one or more of (a) revenue forecast, (b) actual revenue, (c) profit/loss forecast, or (d) actual profit/loss. Based on the information provided, a predictive score is generated for the business entity based on one or more predetermined success metrics. " and see para [0053], "The user can view and download a complete business plan document 122 in real-time. In some variations, a document can be made available for viewing and downloading during the entire business planning sequence. Moreover, some embodiments provide that the document updates automatically in real time when the user interacts with the panels to provide new information or data...the predictive success score `564` may reflect real-time input from the user.")
It would have been obvious to one or ordinary skill in the art to include the teachings of McCahon with Hammad, Lasa and Chourey because including scores for the downloaded forms enables users to more effectively attain business goals by quantifying the likelihood of success for users (see McCahon, see para [0023]).
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for facilitating creation of business plans and reports as taught by McCahon in the Hammad, Lasa and Chourey combination, since the claimed invention is merely a combination of old elements, and in the combination each element .

Claims 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hammad, Lasa and Chourey, as applied above, and further in view of Geary (US 6,070,160 A)

Claim 24:
Hammad, Lasa and Chourey do not specifically disclose wherein identifying the known company and providing access to at least a portion of the data, representing the known company, comprises adding the associated contact information for the known company to at least one telemarketing list.  In analogous art, Geary discloses the following limitations:
wherein identifying the known company and providing access to at least a portion of the data, representing the known company, comprises adding the associated contact information for the known company to at least one telemarketing list (showing selection of telemarketing group for groups that represent contacts, col 10, line 49 to col 11, line 6)
It would have been obvious to one or ordinary skill in the art to include the teachings of Geary with Hammad, Lasa and Chourey because adding to such lists improves identification of potential customers  (see Geary, col 1, line 29 to col 2, line 20) .
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for non-linear database set searching as taught by Geary 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner, Art Unit 3624